NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ROLLAND MARSHALL,
CZaimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERAN
AFFAIRS, '
Respondent-Appellee.

2012-7071

Appea] from the United States Court of Appeals for
Veterans Claims in 09-4778, Judge Robert N. Davis.

ON MOTION

ORDER

Rolland Marshall moves for a 350-day extension of
time, until July 9, 2012, to file his opening brief.

Upon consideration thereof,

IT ls ORDERED THAT:

MARSHALL V. DVA 2

The motion is granted. No further extensions should
be anticipated.

FoR THE CoURT

 1 5  /s/ J an Horbal§;
Date J an Hoi'baly

Clerk

cc: Michael D.J. Eisenberg, Esq.
Shari A. Rose, Esq.

521 nfl)'i§§:-EALSF@

"*S‘Mliensa)_xr.c\ncun n
JUN '| 5 ZU\Z
.|ANHORBAL¥
CLERK